Case 2:19-cv-02336-JTF-tmp Document 87 Filed 08/05/19 Page 1 of 2                    PageID 1522



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

JOHN DOE,                                      )
                                               )
         Plaintiff,                            )
                                               )
v.                                             ) Civil Action No.: 2:19-CV-02336-JTF-tmp
                                               )
RHODES COLLEGE,                                )
                                               )
         Defendant.                            )

                           ORDER ON JOINT MOTION TO SEAL

         Before the Court is the parties’ joint motion to maintain the sealed nature of certain

filings that contain confidential information delineated by this Court’s confidentiality Protective

Order.    (ECF No. 86.)    This nondispositive motion is before the undersigned pursuant to

Administrative Order No. 2019-23. The Court finds that the parties’ joint motion is well-taken

and should be, and therefore, is GRANTED.

         IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Clerk shall

place and/or maintain the following documents under seal in the above-captioned case, as well as

all exhibits thereto:

            •   Dkt. 1;

            •   Dkt. 3;

            •   Dkt. 5;

            •   Dkts. 18-19;

            •   Dkt. 21;

            •   Dkts. 32-33;

            •   Dkt. 36;


                                                1
Case 2:19-cv-02336-JTF-tmp Document 87 Filed 08/05/19 Page 2 of 2              PageID 1523



         •   Dkts. 40-42;

         •   Dkts. 50-51;

         •   Dkt. 53;

         •   Dkt. 61;

         •   Dkt. 63;

         •   Dkts. 67-68;

         •   Dkts. 70-71;

         •   Dkt. 75;

         •   Dkt. 80; and

         •   Dkts. 83-85.

      IT IS SO ORDERED on this 5th day of August, 2019.


                                              s/ Tu M. Pham
                                              TU M. PHAM
                                              United States Magistrate Judge




                                          2
